               Case 5:18-cr-00258-EJD Document 519 Filed 09/18/20 Page 1 of 2




 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 VANESSA BAEHR-JONES (CABN 281715)
   Assistant United States Attorneys
 7
          150 Almaden Boulevard, Suite 900
 8        San Jose, California 95113
          Telephone: (408) 535-5061
 9        Fax: (408) 535-5066
          Robert.Leach@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                       )   Case No. 18-CR-00258 EJD
                                                     )
16           Plaintiff,                              )   UNITED STATES’ OPPOSITION TO
                                                     )   DEFENDANTS’ MOTION TO DISMISS
17      v.                                           )   SECOND AND THIRD SUPERSEDING
                                                     )   INDICTMENTS AND, IN THE ALTERNATIVE,
18   ELIZABETH HOLMES and RAMESH                     )   FOR A BILL OF PARTICULARS
     “SUNNY” BALWANI,                                )   [DKT 500 & 505]
19                                                   )
             Defendants.                             )   Date: October 6, 2020
20                                                   )   Time: 10:00 a.m.
                                                     )   Court: Hon. Edward J. Davila
21                                                   )

22

23           On top of five other motions filed on August 28, 2020, Defendants have filed a “Motion to
24 Dismiss Second And Third Superseding Indictments and, in the Alternative, for a Bill of Particulars”

25 that purports to “restate[] and incorporate[] by reference” their prior motions to dismiss the Superseding

26 Indictment. Dkt. 500 & 505. Essentially, they seek reconsideration of the Court’s February 11, 2020

27 Order on their prior motions. Dkt. 330. Defendants make no attempt, however, to meet the standards

28 for reconsideration. The Court should decline the invitation to reconsider its 39-page Order and deny

     GOVT. OPP’N TO MOT. TO DISMISS,
     CASE NO. 18-258 EJD                             1
             Case 5:18-cr-00258-EJD Document 519 Filed 09/18/20 Page 2 of 2




 1 the motion. The government hereby reasserts and incorporates by reference its oppositions to

 2 Defendants’ prior motions to dismiss. Dkt. 265, 266, 267.

 3 DATED: September 18, 2020                                   Respectfully submitted,

 4                                                             ADAM A. REEVES
                                                               Attorney for the United States,
 5
                                                               Acting Under Authority Conferred
 6                                                             By 28 U.S.C. § 515

 7                                                                    /s/
                                                               ________________________
 8                                                             ROBERT S. LEACH
                                                               JEFF SCHENK
 9                                                             JOHN C. BOSTIC
                                                               VANESSA BAEHR-JONES
10                                                             Assistant United States Attorneys
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     GOVT. OPP’N TO MOT. TO DISMISS,
     CASE NO. 18-258 EJD                           2
